Case 18-10752-VFP       Doc 206      Filed 12/11/18 Entered 12/11/18 17:19:54        Desc Main
                                    Document     Page 1 of 28


 McMANIMON, SCOTLAND & BAUMANN, LLC
 75 Livingston Avenue
 Roseland, NJ 07068
 (973) 622-1800
 Anthony Sodono, III
 Sari B. Placona
 Counsel to William Focazio, MD, P.A. and
 Endo Surgical Center of North Jersey, P.C.,
 Chapter 11 Debtors and Debtors-in-Possession


 In re:                                          Case No. 18-10752 (VFP)
                                                 Jointly Administered
 WILLIAM FOCAZIO, MD, P.A. and
                                                 Chapter 11
 ENDO SURGICAL CENTER OF NORTH
 JERSEY, P.C.                                    Honorable Vincent F. Papalia, U.S.B.J.

          Debtors.


                                       CHAPTER 11 PLAN

          William Focazio, MD, P.A. (“Focazio MD”), and Endo Surgical Center of North

 Jersey, P.C. (“Endo Surgical”) (collectively, the “Debtors”), Debtors / Plan Proponents

 respectfully submit their Plan of Reorganization pursuant to Chapter 11, Title 11 of the

 United States Code, in the form annexed hereto and made a part hereof.


                              McMANIMON, SCOTLAND & BAUMANN, LLC
                              Counsel to William Focazio, MD, P.A. and
                              Endo Surgical Center of North Jersey, P.C.,
                              Chapter 11 Debtors and Debtors-in-Possession


                              By:     /s/ Anthony Sodono, III
                                      ANTHONY SODONO, III

                                      /s/ William Focazio
                                      WILLIAM FOCAZIO
 Dated: December 11, 2018




                                            1
Case 18-10752-VFP                      Doc 206         Filed 12/11/18 Entered 12/11/18 17:19:54                                        Desc Main
                                                      Document     Page 2 of 28


                                                        TABLE OF CONTENTS
                                                                                                                                            PAGE
 I.INTRODUCTION ......................................................................................................................... 3
 II.CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ............................. 3
    A. General Overview ................................................................................................................. 3
    B. Definitions............................................................................................................................. 4
    C. Unclassified Claims .............................................................................................................. 9
         1.      Administrative Expenses and Fees .................................................................................... 9
         2.      Priority Tax Claims ......................................................................................................... 12
    D. Classified Claims and Interests ........................................................................................... 16
         1.      Classes of Secured Claims .............................................................................................. 16
         2.      Priority Non-Tax Claims ................................................................................................. 18
         3.      Class of General Unsecured Claims ................................................................................ 18
         4.      Class(es) of Equity Interest Holders................................................................................ 18
    E. Acceptance or Rejection of Plan ......................................................................................... 18
    F.        Means of Effectuating the Plan ........................................................................................... 19
         1.      Funding for the Plan ........................................................................................................ 19
         2.      Post-Confirmation Management ..................................................................................... 19
         3.      Disbursing Agent............................................................................................................. 19
 III.TREATMENT OF MISCELLANEOUS ITEMS ..................................................................... 21
    A. Executory Contracts and Unexpired Leases ....................................................................... 21
         1.      Rejections ........................................................................................................................ 21
    B. Changes in Rates Subject to Regulatory Commission Approval........................................ 22
    C. Retention of Jurisdiction. .................................................................................................... 22
    D. Procedures for Resolving Contested Claims....................................................................... 24
    E. Notices under the Plan ........................................................................................................ 24
 IV.EFFECT OF CONFIRMATION OF PLAN ............................................................................ 25
    A. Discharge ............................................................................................................................ 25
    B. Release of Claims ............................................................................................................... 25
    C. Modification of Plan ........................................................................................................... 27
    D. Revesting of Property in the Debtor ................................................................................... 27
    E. Modification of Plan ........................................................................................................... 27
    F.        Post-Confirmation Conversion/Dismissal .......................................................................... 28




                                                                            2
Case 18-10752-VFP        Doc 206    Filed 12/11/18 Entered 12/11/18 17:19:54              Desc Main
                                   Document     Page 3 of 28


                                                 I.

                                        INTRODUCTION

           Focazio MD and Endo Surgical are the debtors in this Chapter 11 bankruptcy case.

 On January 13, 2018, the Debtors each commenced a bankruptcy case by filing voluntary

 Chapter 11 petitions under the United States Bankruptcy Code (“Bankruptcy Code”), 11

 U.S.C. § 101 et seq. This document is the Chapter 11 plan (“Plan”) proposed by the Debtors

 / Proponents. Sent to you in the same envelope as this document is the Disclosure Statement

 which has been approved by the United States Bankruptcy Court for the District of New

 Jersey (the “Court”), and which is provided to help you understand the Plan.

        This is a reorganizing plan. In other words, the Proponents seek to accomplish

 payments under the Plan by satisfying Administrative Expense Claims in full on the Effective

 Date or as otherwise agreed by holders of allowed administrative claims, and selling a non-

 debtor asset owned by the principal of the Debtors. The Effective Date of the proposed Plan

 is the first day of the month following the date which is thirty (30) days after the date on which

 the Confirmation Order becomes a Final Order.

                                                 II.

         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 A.     General Overview

        As required by the Bankruptcy Code, the Plan classifies claims and interests in various

 classes according to their right to priority of payments as provided in the Bankruptcy Code. The

 Plan states whether each class of claims or interests is impaired or unimpaired. The Plan

 provides the treatment each class will receive under the Plan.




                                                  3
Case 18-10752-VFP       Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54               Desc Main
                                   Document     Page 4 of 28


 B.    Definitions

 Scope of Definitions. For purposes of this Plan, except as expressly otherwise provided or

 unless the context otherwise requires, all capitalized terms not otherwise defined shall have the

 meanings assigned to them in this Section of the Plan. In all references herein to any parties

 persons, entities, or corporations, the use of any particular gender or the plural or singular

 number is intended to include the appropriate gender or number as the text may require.

 1.    Administrative Expense shall mean any cost or expense of administration of the Chapter

       11 case allowable under Section 507(a) of the Bankruptcy Code, including, without

       limitation, any actual and necessary expenses of preserving the estate of the Debtors, any

       actual and necessary expense of operating the businesses of the Debtors, any

       indebtedness or obligation incurred or assumed by the Debtors in connection with the

       conduct of its business or for the acquisition or lease of property or the rendition of

       services to the Debtors, all allowances of compensation and reimbursement of expenses,

       any fees or charges assessed against the estate of any Debtors under Chapter 123, Title

       28, of the United States Code, and the reasonable fees and expenses incurred by the

       Proponents in connection with the proposal and confirmation of this Plan.

 2.    Allowed when used as an adjective preceding the words “Claims” or “Equity Interest”,

       shall mean any Claim against or Equity Interests of the Debtors, proof of which was filed

       on or before the date designated by the Bankruptcy Court as the last date for filing proofs

       of claim or Equity Interest against such Debtors, or, if no proof of claim or Equity Interest

       is filed, which has been or hereafter is listed by the Debtors as liquidated in amount and

       not disputed or contingent and, in either case, a Claim as to which no objection to the

       allowance thereof has been interposed with the applicable period of limitations fixed by




                                                 4
Case 18-10752-VFP      Doc 206    Filed 12/11/18 Entered 12/11/18 17:19:54         Desc Main
                                 Document     Page 5 of 28


      the Plan, the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, Local Rules,

      or as to which any objection has been interposed and such Claim has been allowed in

      whole or in part by a Final Order. Unless otherwise specified in the Plan, “Allowed

      Claim” and “Allowed Equity Interest” shall not, for purposes of computation of

      distributions under the Plan, include interest on the amount of such Claim or Equity

      Interest from and after the Petition Date.

 3.   Allowed Administrative Expense shall mean any Administrative Expense allowed

      under Section 507(a)(1) of the Bankruptcy Code.

 4.   Allowed Unsecured Claim shall mean an Unsecured Claim that is or has become an

      Allowed Claim.

 5.   Bankruptcy Code shall mean the Bankruptcy Reform Act of 1978, as amended, and as

      codified in Title 11 of the United States Code.

 6.   Bankruptcy Court shall mean the United States Bankruptcy Court for the District of

      New Jersey having jurisdiction over the Chapter 11 Case and, to the extent of any

      reference made pursuant to 28 U.S.C. Section 158, the unit of such District Court

      constituted pursuant to 28 U.S.C. Section 151.

 7.   Bankruptcy Rules shall mean the rules and forms of practice and procedure in

      bankruptcy, promulgated under 28 U.S.C. Section 2075 and also referred to as the

      Federal Rules of Bankruptcy Procedure.

 8.   Business Day means and refers to any day except Saturday, Sunday, and any other day

      on which commercial banks in New Jersey are authorized by law to close.

 9.   Chapter 11 Case shall mean a case under Chapter 11 of the Bankruptcy Code in which

      Focazio MD and Endo Surgical are the Debtors.




                                                   5
Case 18-10752-VFP      Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54             Desc Main
                                  Document     Page 6 of 28


 10.   Claim shall mean any right to payment from the Debtor whether or not such right is

       reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

       disputed, undisputed, legal, equitable, secured, or unsecured; or any right to an equitable

       remedy for breach of performance if such breach gives rise to a right of payment from the

       Debtors whether or not such right to an equitable remedy is reduced to judgment, fixed,

       contingent, matured, unmatured, disputed, undisputed, secured, or unsecured. All claims

       as such term is defined in section 101(5) of the Bankruptcy Code.

 11.   Class shall mean a grouping of substantially similar Claims or Equity Interests for

       common treatment thereof pursuant to the terms of this Plan.

 12.   Code shall mean Title 11 of the United States Code, otherwise known as the Bankruptcy

       Code.

 13.   Confirmation shall mean the entry of an Order by this Court approving the Plan in

       accordance with the provisions of the Bankruptcy Code.

 14.   Confirmation Hearing shall mean a hearing conducted before the Bankruptcy Court for

       the purpose of considering confirmation of the Plan.

 15.   Confirmation Order shall mean an Order of the Bankruptcy Court confirming the Plan

       in accordance with the provisions of Chapter 11 of the Bankruptcy Code.

 16.   Creditor shall mean any person that has a Claim against the Debtors that arose on or

       before the Petition Date or a Claim against the Debtors’ estates of any kind specified in

       section 502(g), 502(h) or 502(i) of the Bankruptcy Code. This includes all persons,

       corporations, partnerships, or business entities holding claims against the Debtors.

 17.   Debt means, refers to and shall have the same meaning ascribed to it in Section 101(12)

       of the Code.




                                                6
Case 18-10752-VFP       Doc 206    Filed 12/11/18 Entered 12/11/18 17:19:54              Desc Main
                                  Document     Page 7 of 28


 19.   Debtors shall mean Focazio MD and Endo Surgical.

 20.   Disbursing Agent shall mean the Reorganized Debtors or any party appointed by and

       subject to Court approval, which shall effectuate this Plan and hold and distribute

       consideration to be distributed to holders of Allowed Claims and Allowed Equity

       Interests pursuant to the provisions of the Plan and Confirmation Order.

 21.   Disclosure Statement means and refers to the Disclosure Statement filed by the Debtors

       as required pursuant to Section 1125 et seq. of the Bankruptcy Code.

 22.   Effective Date shall mean the day on which the Confirmation Order becomes a Final

       Order.

 23.   Equity Interest Holder shall mean the holder of an equity interest in the Debtors.

 24.   Equity Interest shall mean any interest in the Debtors represented by stock, warrants,

       options, or other rights to purchase any shares of stock in the Debtors.

 25.   Final Order shall mean an order of the Bankruptcy Court or a court of competent

       jurisdiction to hear appeals from the Bankruptcy Court which, not having been reversed,

       modified, or amended, and not being stayed, and the time to appeal from which or to seek

       review or rehearing of which having expired, has become final and is in full force and

       effect.

 26.   Impaired when used as an adjective preceding the words “Class of Claims” or “Class of

       Equity Interest”, shall mean that the Plan alters the legal, equitable, or contractual rights

       of the member of that class.

 27.   Person shall mean an individual, a corporation, a partnership, an association, a joint

       stock company, a joint venture, an estate, a trust, an unincorporated organization, or a

       government or any political subdivision thereof or other entity.




                                                 7
Case 18-10752-VFP       Doc 206    Filed 12/11/18 Entered 12/11/18 17:19:54              Desc Main
                                  Document     Page 8 of 28


 27.   Petition Date shall mean the date on which the Debtors filed this petition for relief

       commencing the Chapter 11 Case.

 28.   Plan shall mean the Plan of Reorganization filed in these Proceedings, together with

       any additional modifications and amendments.

 29.   Priority Non-Tax Claim shall mean a Claim entitled to priority under sections

       507(a)(2),(3), (4), (5), (6) or (7) of the Bankruptcy Code, but only to the extent it is

       entitled to priority in payment under any such subsection.

 30.   Priority Tax Creditor shall mean a Creditor holding a priority tax claim.

 31.   Priority Tax Claim shall mean any Claim entitled to priority in payment under section

       507(a)(8) of the Bankruptcy Code, but only to the extent it is entitled to priority under

       such subsection.

 32.   Proceedings shall mean the Chapter 11 Case of the Debtors.

 33.   Professional Persons means and refers to all attorneys, accountants, appraisers,

       consultants, and other professionals retained or to be compensated pursuant to an Order of

       the Court entered under Sections 327, 328, 330, or 503(b) of the Bankruptcy Code.

 34.   Professional Claim means and refers to a claim by any and all professionals as

       provided for in Sections 327, 328, 330 and 503(b) of the Bankruptcy Code.

 35.   Proponent means Focazio MD and Endo Surgical.

 36.   Reorganized Debtor means the Debtors after confirmation of the Plan.

 37.   Secured Claim means and refers to a Claim which is secured by a valid lien, security

       interest, or other interest in property in which the Debtors have an interest which has

       been perfected properly as required by applicable law, but only to the extent of the value




                                                 8
Case 18-10752-VFP        Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54             Desc Main
                                    Document     Page 9 of 28


        of the Debtors’ interest in such property, determined in accordance with Section

        506(a) of the Bankruptcy Code.

 38.    Unsecured Claim shall mean any Claim against the Debtors which arose or which is

        deemed by the Bankruptcy Code to have arisen prior to the Petition Date for such Debtors,

        and which is not (i) a secured claim pursuant to Section 506 of the Bankruptcy Code, as

        modified by section 1111(b) of the Bankruptcy Code, or (ii) a Claim entitled to priority

        under sections 503 or 507 of the Bankruptcy Code. “Unsecured Claim” shall include all

        Claims against the Debtors that are not expressly otherwise dealt with in the Plan.

 39.    Other Definitions a term used and not defined herein but that is defined in the

        Bankruptcy Code shall have the meaning set forth therein. The words “herein”, “hereof”,

        “hereto, “hereunder”, and others of similar import refer to the Plan as a whole and not to

        any particular section, subsection, or clause contained in the Plan. Moreover some terms

        defined herein are defined in the section in which they are used.

 C.     Unclassified Claims

        Certain types of claims are not placed into voting classes; instead they are unclassified.

 They are not considered impaired and they do not vote on the Plan because they are automatically

 entitled to specific treatment provided for them in the Bankruptcy Code. As such, the Proponent

 has not placed the following claims in a class. The treatment of these claims is provided below.

        1. Administrative Expenses and Fees

        Administrative expenses are claims for costs or expenses of administering the Debtors’

 Chapter 11 cases which are allowed under Code Section 503(b). Fees payable to the Clerk of the

 Bankruptcy Court and the Office of the United States Trustee were also incurred during the




                                                  9
Case 18-10752-VFP           Doc 206      Filed 12/11/18 Entered 12/11/18 17:19:54                   Desc Main
                                       Document      Page 10 of 28


 Chapter 11 Case. The Code requires that all administrative expenses be paid on the Effective

 Date of the Plan, unless a particular claimant agrees to a different treatment.

         The following chart lists all of the Debtors’ unpaid administrative fees and expenses

 (“Compensation”), an estimate of future professional fees and other administrative claims and fees

 and their treatment the Plan:

                                                                                                 TYPE OF
          NAME                       AMOUNT                       TREATMENT                       CLAIM
                                    ESTIMATED
 Trenk, DiPasquale,                  $85,0001               Payment in full on                 Administrative
 Della Fera & Sodono                                        Effective Date, or through
 P.C.                                                       other agreement
 McManimon, Scotland                 $6,0002                Payment in full on                 Administrative
 & Baumann, LLC                                             Effective Date, or through
                                                            other agreement
 Bederson, LLP                     $45,0003                 Payment in full on                 Administrative
                                                            Effective Date, or through
                                                            other agreement
 Rabinowitz, Lubetkin &              $4,2004                Payment in full on                 Administrative
 Tully, LLC                                                 Effective Date, or through
                                                            other agreement
 Virginia M. Plaza                   $4,5005                Payment in full on                 Administrative
                                                            Effective Date, or through
                                                            other agreement
 Office of U.S. Trustee                TBD                  Payment in full on                 Administrative
 Fees                                                       Effective Date

State of New Jersey,                   $4,608.20            Payment in full on                 Administrative
Division of Employer                                        Effective Date
Accounts
        APPROXIMATE                 $149,308.20
              TOTAL              (estimated)


 1
   This amount is approximate amount owed up until and through September 30, 2018.
 2
   This amount is an approximate amount owed from October 1, 2018 and through December 5, 2018. There are
 additional fees through the Confirmation Date.
 3
   This amount is owed up until and through December 5, 2018. There are additional fees through the Confirmation
 Date.
 4
   This is an approximated amount based upon the First Application for Compensation filed which covered time
 period of April 3, 2018 through August 23, 2018.
 5
   This is an approximated amount based upon the First Application for Compensation filed which covered time
 period of March 19, 2018 through September 21, 2018.


                                                       10
Case 18-10752-VFP   Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54   Desc Main
                              Document      Page 11 of 28




                                         11
Case 18-10752-VFP             Doc 206      Filed 12/11/18 Entered 12/11/18 17:19:54                       Desc Main
                                         Document      Page 12 of 28


     Court Approval of Professional Compensation and Expenses Required:

          The Court must approve all professional compensation and expenses. Each professional

 person requesting compensation in the case pursuant to Sections 327, 328, 330, 331, 503(b) or

 1103 of the Bankruptcy Code shall file an application for allowance of final compensation and

 reimbursement of expenses not later than ninety (90) days after the Confirmation Date. Nothing

 herein shall prohibit each professional person from requesting interim compensation during the

 course of this case pending Confirmation of this Plan. No motion or application is required to fix

 fees payable to the Clerk’s Office or the Office of the United States Trustee, as those fees are

 determined by statute.

          Trenk, DiPasquale, Della Fera & Sodono, P.C., McManimon Scotland & Baumann, LLC,

 and Bederson have agreed to a payment plan for its fees so as to allow the Debtors to confirm

 their plan.

          2. Priority Tax Claims

          Priority tax claims are certain unsecured income, employment and other taxes described

 by Code Section 507(a)(8). The Code requires, and thus this Plan provides, that each holder of

 such a 507(a)(8) priority tax claim receives the present value of such claim in deferred cash

 payments, over a period not exceeding six years from the date of the assessment of such tax.

          William Focazio MD, PA

          The Department of Treasury Internal Revenue Service (“IRS”) filed a claim in the

 amount of $173,552.22 of which $37,285.71 is priority. See Claim 2. The IRS also filed a

 priority claim in the amount of $18,248.65. See Claim 17.6




 6
  This claim was filed after the claims bar date. As such, the Debtors retain the right to review and/or dispute such
 claim.


                                                          12
Case 18-10752-VFP        Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54             Desc Main
                                   Document      Page 13 of 28


        The State of New Jersey, Division of Employer Accounts (“State Employer Accounts”)

 filed a priority claim in the amount of $3,129.67. See Claim 4. State Employer Accounts also

 filed a priority claim in the amount of $10,709.05. See Claim 14.

        The State of New Jersey, Division of Taxation (“Division of Taxation”), filed a claim in

 the amount of $9,977.38 of which $9,250.87 is priority. See Claim 5.

         The Debtors dispute these amounts and reserve the right to review these claims. Priority

 tax claims shall be satisfied in accordance with the requirements of Section 507(a)(8). The

 Debtors shall pay creditors holding priority tax claims over sixty (60) months in accordance

 with 11 U.S.C. § 1129(a)(9)(C)(ii).

 DESCRIPTION         INSIDERS IMPAIRED               AMOUNT                TREATMENT
                                                      OWED
                        (Y/N)          (Y/N)
 Internal Revenue         N              N        $37,285.71      Allowed     Priority  Class
 Service                                                          Claims shall be paid in full
                                                                  as follows:

                                                                     • Quarterly Payment of
                                                                       $1,864.28 for five (5)
                                                                       years
                                                                     • Begin Date = Effective
                                                                       Date
                                                                     • End Date = 20th Quarter
                                                                       after Effective Date

 Internal Revenue         N              N        $18,248.65      Allowed     Priority  Class
 Service                                                          Claims shall be paid in full
                                                                  as follows:

                                                                     • Quarterly Payment of
                                                                       $912.43 for five (5) years
                                                                     • Begin Date = Effective
                                                                       Date
                                                                     • End Date = 20th Quarter
                                                                       after Effective Date




                                                13
Case 18-10752-VFP                  Doc 206        Filed 12/11/18 Entered 12/11/18 17:19:54                              Desc Main
                                                Document      Page 14 of 28



 DESCRIPTION                   INSIDERS IMPAIRED                        AMOUNT                      TREATMENT
                                                                         OWED
                                   (Y/N)              (Y/N)
     State of New                    N                   N            $3,129.67           Allowed     Priority  Class
     Jersey, Employer                                                                     Claims shall be paid in full
     Accounts                                                                             as follows:

                                                                                           • Quarterly Payment of
                                                                                             $156.48 for five (5) years
                                                                                           • Begin Date = Effective
                                                                                             Date
                                                                                           • End Date = 20th Quarter
                                                                                             after Effective Date

     State of New                    N                   N            $10,709.05          Allowed     Priority  Class
     Jersey, Employer                                                                     Claims shall be paid in full
     Accounts                                                                             as follows:

                                                                                           • Quarterly Payment of
                                                                                             $535.45 for five (5) years
                                                                                           • Begin Date = Effective
                                                                                             Date
                                                                                           • End Date = 20th Quarter
                                                                                             after Effective Date

     State of New                    N                   N            $9,250.87           Allowed     Priority  Class
     Jersey, Division                                                                     Claims shall be paid in full
     of Taxation                                                                          as follows:

                                                                                           • Quarterly Payment of
                                                                                             $462.54 for five (5) years
                                                                                           • Begin Date = Effective
                                                                                             Date
                                                                                           • End Date = 20th Quarter
                                                                                             after Effective Date


             Endo Surgical Center of North Jersey

             The IRS filed a claim in the amount of $416,225.56 of which $309,543.87 is priority.

 See Claim 7. The IRS also filed a priority claim in the amount of $6,030.60. See Claim 32. 7


 7
     This claim was filed after the claims bar date. As such, the Debtors retain the right to review and/or dispute such claim.


                                                                   14
Case 18-10752-VFP      Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54           Desc Main
                                 Document      Page 15 of 28


       The Division of Taxation filed a priority claim in the amount of $503.29. See Claim 12.

 DESCRIPTION        INSIDERS IMPAIRED              AMOUNT              TREATMENT
                                                    OWED
                      (Y/N)          (Y/N)
 Internal Revenue       N              N        $309,543.87    Allowed     Priority  Class
 Service                                                       Claims shall be paid in full
                                                               as follows:

                                                                • Quarterly Payment of
                                                                  $15,477.19 for five (5)
                                                                  years
                                                                • Begin Date = Effective
                                                                  Date
                                                                • End Date = 20th Quarter
                                                                  after Effective Date

 State of New           N              N        $503.29        Allowed     Priority  Class
 Jersey, Division                                              Claims shall be paid in full
 of Taxation                                                   as follows:

                                                                • Quarterly Payment of
                                                                  $25.16 for five (5) years
                                                                • Begin Date = Effective
                                                                  Date
                                                                • End Date = 20th Quarter
                                                                  after Effective Date

 Internal Revenue       N              N        $6,030.60      Allowed     Priority  Class
 Service                                                       Claims shall be paid in full
                                                               as follows:

                                                                • Quarterly Payment of
                                                                  $301.53 for five (5) years
                                                                • Begin Date = Effective
                                                                  Date
                                                                • End Date = 20th Quarter
                                                                  after Effective Date




                                              15
Case 18-10752-VFP         Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54          Desc Main
                                    Document      Page 16 of 28


 D.       Classified Claims and Interests

          1. Classes of Secured Claims

          Secured claims are claims secured by liens on property of the estate. If there are assets

 available, the below creditors will be paid upon the priority they should receive, otherwise they

 will be treated as an unsecured claim. The following represent all classes containing Debtors’

 secured pre-petition claims and their treatment under this Plan:

 Focazio MD PA

 CLASS       DESCRIPTION          INSIDERS IMPAIRED AMOUNT                    TREATMENT
                                                    OWED
                                    (Y/N)    (Y/N)
      1        State of New           N               Y       $14,785.54      The Debtor shall satisfy
               Jersey, Division                                               the Claim as follows:
               of Employer                                                    Payment of the agreed
               Accounts                                                       upon portion of proceeds
                                                                              from the sale of non-debtor
                                                                              owned real property.

      1        Department of          N               Y       $134,300.48     The Debtor shall satisfy
               Treasury,                                                      the Claim as follows:
               Internal                                                       Payment of the agreed
               Revenue                                                        upon portion of proceeds
               Service                                                        from the sale of non-debtor
                                                                              owned real property.

      1        Pitney Bowes,          N               Y       $2,290.54       The Debtor shall satisfy
               Inc.                                                           the Claim as follows:
                                                                              Payment of the agreed
                                                                              upon portion of proceeds
                                                                              from the sale of non-debtor
                                                                              owned real property.




                                                 16
Case 18-10752-VFP           Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54                   Desc Main
                                      Document      Page 17 of 28


 CLASS       DESCRIPTION            INSIDERS IMPAIRED AMOUNT                           TREATMENT
                                                      OWED
                                      (Y/N)    (Y/N)
     2         First                     N                 Y        $7,586,141.19      The Debtor shall satisfy
               Commerce8                                                               the Claim as follows:
               Bank                                                                    Payment of the agreed
                                                                                       upon portion of proceeds
                                                                                       from the sale of non-debtor
                                                                                       owned real property and
                                                                                       future operations.

     3         JP Morgan                 N                 Y        $24,938.39         The Debtor shall satisfy
               Chase Bank,                                                             the Claim as follows:
               N.A.                                                                    Payment of the agreed
                                                                                       upon portion of proceeds
                                                                                       from the sale of non-debtor
                                                                                       owned real property.


 Endo Surgical

 CLASS       DESCRIPTION            INSIDERS IMPAIRED AMOUNT                           TREATMENT
                                                      OWED
                                      (Y/N)    (Y/N)
     1         State of New              N                 Y        $60,164.36         The Debtor shall satisfy
               Jersey, Division                                                        the Claim as follows:
               of Employer                                                             Payment of the agreed
               Accounts                                                                upon portion of proceeds
                                                                                       from the sale of non-debtor
                                                                                       owned real property.

     n/a       JP Morgan                 N                 Y        $24,938.39         *See claim above
               Chase Bank,
               N.A.
     n/a       First Commerce            N                 Y        $7,586,141.19      *See claim above
               Bank




 8
  In or around April 2018, the Debtors, amongst other entities, entered into a Forbearance Agreement with First
 Commerce Bank. Pursuant to the Agreement, the Debtors, amongst other parties, pay FCB a monthly payment of
 $34,286.68 for interest due and owing on all outstanding amounts of indebtedness.


                                                      17
Case 18-10752-VFP         Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54                 Desc Main
                                    Document      Page 18 of 28


        2. Priority Non-Tax Claims

        Certain priority non-tax claims that are referred to in Code Sections 507(a)(3), (4), (5),

 (6), and (7) are entitled to priority treatment. These claims are to be treated as follows:

        The Debtors do not have any such claims.

        3. Class of General Unsecured Claims

        General unsecured claims are unsecured claims not entitled to priority under Code

 Section 507(a). These claims are to be treated as follows:

CLASS            DESCRIPTION                  INSIDER IMPAIRED                  TREATMENT
  #                                             (Y/N)   (Y/N)

   4     General Unsecured Claims                  N            Y        Allowed Class 4 Claims
          Total amount of claims = (this                                 shall be paid a pro rata
         amount is still being determined                                distribution of .10 per dollar,
         in light of the fact that certain                               quarterly, over 7 years. The
         claims are subject to objection                                 monies will be funded form
         and reclassification.                                           the proceeds of sale obtained
                                                                         from the non-debtor asset
                                                                         and       Debtors’      future
                                                                         operations.


        4. Class(es) of Equity Interest Holders

        Dr. Focazio will be retaining his equity interest.

 E.     Acceptance or Rejection of Plan

        Each impaired class of Creditors with claims against the Debtors’ estate shall be entitled

 to vote separately to accept or reject the Plan. A class of Creditors shall have accepted the Plan if

 the Plan is accepted by at least two-thirds in the aggregate dollar amount and more than one-half

 in number of holders of the allowed Claims of such class that have accepted or rejected the Plan.

 In the event that any impaired class of Creditors or Interest holders shall fail to accept the Plan in

 accordance with Section 1129(a) of the Bankruptcy Code, the Proponent reserves the right to




                                                   18
Case 18-10752-VFP        Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54         Desc Main
                                   Document      Page 19 of 28


 request that the Bankruptcy Court confirm the Plan in accordance with Section 1129(b) of the

 Bankruptcy Code.

 F.     Means of Effectuating the Plan

        1. Funding for the Plan

        The Plan will be funded from the proceeds of a sale of a non-debtor owned asset. Dr.

 Focazio, principal of the Debtors, is listing real property located at 975 Clifton Avenue,

 Clifton, New Jersey (the “Clifton Property”), for sale.       The listing price for the Clifton

 Property shall be approximately $1,500,000. In addition to the sale of the Clifton Property, the

 Debtors intend to refinance their debt owed to FCB prior to March 31, 2019. Lastly, the

 Debtors’ future operations shall assist in funding for the Plan of Reorganization.

        2. Post-Confirmation Management

        A medical professional organization, who issues to be unnamed at this point, intends

 acquire Focazio MD. This organization shall pay Dr. Focazio’s salary, Focazio MD’s expenses

 going forward and shall run and operate the facility.

        A different professional medical group has interest in joining Endo Surgical. An influx

 of doctors which include two pain doctors, one podiatrist, and two orthopedic surgeons shall

 generate approximately $200,000 per month. The influx of monies shall also assist the Debtors

 in post-confirmation management.

        3. Disbursing Agent

        The Reorganized Debtors shall act as the disbursing agent for the purpose of making all

 distributions provided for under the Plan. The Disbursing Agent shall serve without bond and

 shall receive no remuneration for distribution services rendered and expenses incurred pursuant

 to the Plan.




                                                 19
Case 18-10752-VFP        Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54              Desc Main
                                   Document      Page 20 of 28


        The Reorganized Debtors shall act as the Debtors’ liquidating agent and shall be

 authorized and obligated, as such, to take any and all actions necessary or appropriate to

 implement this Plan or wind down the Debtor, including any and all actions necessary to (a)

 liquidate the Debtor’s remaining assets, (b) investigate and prosecute Causes of Action on the

 Debtors’ behalf in the Bankruptcy Court or any other court of competent jurisdiction, (c) defend,

 protect, and enforce any and all rights and interests of the Debtors, (d) make any and all

 Distributions required or permitted to be made, (e) file any and all reports, requests for relief, or

 objections thereto, (f) dissolve the Debtors and otherwise wind down the Debtors and any

 corporate entity owned by the Debtors including preparation of and filing of final tax returns, (g)

 file such post-Effective Date reports as may be required under applicable law, (h) pay all

 statutory fees, (i) object to Claims filed against the Debtors, and (j) pay any and all claims,

 liabilities, losses, damages, costs, and expenses incurred in connection therewith or as a result

 thereof, including all fees and expenses of the Plan Administrator’s attorneys and other

 professionals. The Plan Administrator shall be authorized to execute such documents and take

 such other action as may be necessary to effectuate this Plan and perform his duties as

 liquidating agent. The Plan Administrator shall be authorized to retain attorneys and other

 professionals and may incur reasonable fees and expenses in the performance of his duties as the

 Debtors' liquidating agent, which reasonable fees and expenses shall be paid from the

 Administrative Reserve.

        Upon the Effective Date, the Plan Administrator shall be deemed the sole member of the

 Debtors for all purposes, with all necessary and appropriate power to act for, on behalf of, and in

 the name of the Debtor. The Plan Administrator may be removed for cause by order of the

 Bankruptcy Court following notice and a hearing. As used in this Section, “cause” means a




                                                  20
Case 18-10752-VFP         Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54                Desc Main
                                    Document      Page 21 of 28


 judicial determination that the Plan Administrator has engaged in actual fraud, gross negligence,

 or willful misconduct, or has otherwise materially and substantially failed to discharge his duties

 under this Plan, and such material and substantial failure has continued for sixty (60) days

 following the Plan Administrator’s receipt of written notice specifically asserting such failures.

 The Plan Administrator may also voluntarily resign, upon notice filed with the Bankruptcy

 Court; provided, however, that no voluntary resignation by the Plan Administrator shall be

 effective until a successor has been appointed.

                                                   III.

                         TREATMENT OF MISCELLANEOUS ITEMS

 A.      Executory Contracts and Unexpired Leases

         1. Rejections

         The Plan provides that all Executory Contracts and Unexpired Leases shall be assumed,

 unless expressly rejected. The Order confirming the Plan shall constitute an Order approving the

 rejection of any and all the leases or contracts except as set forth in paragraph III(A)(1) above. If

 you are a party to a contract or lease to be rejected and you object to the rejection of your

 contract or lease, you must file and serve your objection to the Plan within the deadline for

 objecting to the confirmation of the Plan. See Disclosure Statement for the specific date.

         Any claim based on the rejection of an executory contract or unexpired lease will be

 barred if the proof of claim is not timely filed, unless the Court later orders otherwise.

         THE BAR DATE FOR FILING A PROOF OF CLAIM BASED ON A CLAIM

 ARISING FROM THE REJECTION OF A LEASE OR CONTRACT WAS MAY 22,

 2018.




                                                   21
Case 18-10752-VFP           Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54              Desc Main
                                      Document      Page 22 of 28


           Any claim based on the rejection of an executory contract or unexpired lease will be

 barred if the proof of claim is not timely filed, unless the Court later orders otherwise.

 B.        Changes in Rates Subject to Regulatory Commission Approval

           The Debtors are not subject to governmental regulatory commission approval of their

 rates.

 C.        Retention of Jurisdiction.

           The Court shall retain jurisdiction of this case pursuant to the provisions of Chapter 11 of

 the Bankruptcy Code, pending the final allowance or disallowance of all Claims affected by the

 Plan, and to make such orders as are necessary or appropriate to carry out the provisions of this

 Plan and with respect to the following matters:

          (a)    To enable the Plan Proponents to consummate the Plan and to resolve
                 any disputes arising therefrom;

          (b)    To adjudicate all controversies concerning the classification, estimation
                 or allowance of any Claim herein;

          (c)    To make such Orders as are necessary or appropriate to implement the
                 provisions of this Plan;

          (d)    To determine the classification, estimation and priority of all claims
                 against the Debtors and to re-examine any Claims which may have
                 been allowed;

          (e)    To determine applications for the rejection or assumption of executory
                 contracts or unexpired leases pursuant to the provisions of this Plan
                 which are not determined prior to the Confirmation date and to
                 determine allowance of Claims for damages with respect to rejection of
                 any such executory contracts or unexpired leases within such time as
                 the Court may direct;

          (f)    To oversee and issue further appropriate orders respecting
                 disbursement of amounts deposited as may be required by this Plan;

          (g)    To conduct hearings on valuation, as necessary, and to determine
                 whether any party in interest is entitled to recover against any Person
                 any Claim, whether arising under Section 506(c) of the Bankruptcy



                                                    22
Case 18-10752-VFP     Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54              Desc Main
                                Document      Page 23 of 28


           Code, or arising out of a voidable preference, a fraudulent transfer, or
           otherwise;

     (h)   To hear and determine all applications for compensation and other
           Administrative Expenses;

     (i)   To hear and determine any and all pending adversary proceedings or
           contested matters;

     (j)   To determine all causes of action which may exist in favor of the
           Debtors;

     (k)   To determine any modification of the Plan after confirmation pursuant
           to Section 1127 of the Code;

     (l)   To enter any order, including injunctions, necessary to establish and
           enforce the rights and powers of the Debtors under the Plan;

     (m)   To enter a final decree pursuant to Rule 3022 of the Bankruptcy Rules;

     (n)   To hear and determine all controversies, suits and disputes, if any, as
           may arise in connection with the interpretation or enforcement of the
           Plan;

     (o)   To hear and determine all controversies, suits and disputes, if any, as
           may arise with regard to orders of Bankruptcy Court in the Chapter 11
           Case entered on or before the Confirmation Date;

     (p)   To hear and determine any and all controversies and disputes arising
           under, or in connection with, the Plan;

     (q)   To hear and determine any and all objections to payments under the
           Plan;

     (r)   To liquidate damages in connection with any disputed, contingent or
           unliquidated Claims;

     (s)   To adjudicate all Claims to a security or ownership interest in any
           property of the Debtors or in any proceeds thereof;

     (t)   To adjudicate all causes of action to recover all assets and properties of
           the Debtors wherever located;

     (u)   To enter any order, including injunctions necessary to enforce the title,
           rights and powers of the Debtors, and to impose such limitations,




                                              23
Case 18-10752-VFP         Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54              Desc Main
                                    Document      Page 24 of 28


               restrictions, terms and conditions on such title rights and powers as the
               Bankruptcy Court may deem necessary or appropriate; and

       (v)     To make such orders as are necessary or appropriate to carry out the
               provisions of the Plan, including but not limited to orders interpreting
               or enforcing the provisions thereof.

         In addition, the Court shall retain jurisdiction to implement the provisions of the Plan in

 the manner as provided under Section 1142, sub-paragraphs (a) and (b) of the Bankruptcy Code.

 If the Court abstains from exercising, or declines to exercise jurisdiction, or is otherwise without

 jurisdiction over any matter set forth in this Section, or if the Debtors or the reorganized debtors

 elect to bring an action or proceeding in any other forum, then this Section shall have no effect

 upon and shall not control, prohibit or limit the exercise of jurisdiction by any other court, public

 authority or commission having competent jurisdiction over such matters.

 D.     Procedures for Resolving Contested Claims.

         Objections to Claims and interests, except for those Claims more specifically deemed

 Allowed in the Plan, may be filed by the reorganized debtors or any party in interest up to and

 including sixty (60) days following the entry of the Confirmation Order. With respect to disputed

 Claims or interests, the Disbursing Agent will hold in a separate interest bearing reserve account

 such funds as would be necessary in order to make the required distribution on the Claim or

 interest, as listed either in the Debtors’ schedules or the filed proof(s) of claim.

 E.     Notices under the Plan

         All notices, requests or demands with respect to this Plan shall be in writing and shall

 be deemed to have been received within five (5) days of the date of mailing, provided they are

 sent by registered mail or certified mail, postage prepaid, return receipt requested, and if sent to

 the Proponent, addressed to:




                                                   24
Case 18-10752-VFP        Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54             Desc Main
                                   Document      Page 25 of 28


         Anthony Sodono, III, Esq., and Sari B. Placona, Esq.
         c/o McManimon, Scotland & Baumann, LLC
         75 Livingston Avenue
         Roseland, New Jersey 07068

                                                 IV.

                           EFFECT OF CONFIRMATION OF PLAN

 A.     Discharge

         This Plan provides that upon confirmation of the Plan, Debtors shall be discharged of

 liability for payment of debts incurred before Confirmation, to the extent specified in 11U.S.C.§

 1141. However, any liability imposed by the Plan will not be discharged. If Confirmation of this

 Plan does not occur, the Plan shall be deemed null and void. In such event, nothing contained in

 this Plan shall be deemed to constitute a waiver or release of any claims against the Debtors or

 their estates or any other persons, or to prejudice in any manner the rights of the Debtors or their

 estates or any person in any further proceeding involving the Debtors or their estates. The

 provisions of this Plan shall be binding upon Debtors, all Creditors and all Equity Interest

 Holders, regardless of whether such Claims or Equity Interest Holders are impaired or whether

 such parties accept this Plan, upon Confirmation thereof. Moreover, any judgments docketed

 against the Debtors or their real properties in the State of New Jersey and any county or

 subdivision thereof will be expunged upon the Effective Date of the Plan.

 B.     Release of Claims

        Except as otherwise expressly provided for in this Plan, the distributions and rights

 afforded in the Plan shall be complete and full satisfaction and release, effective as of the

 Effective Date, of all Claims against the Debtors or any of their assets or properties of any nature

 whatsoever. Commencing on the Effective Date, except as otherwise expressly provided for in

 this Plan, all Claimants are forever releasing, waiving, and discharging and shall be precluded



                                                 25
Case 18-10752-VFP        Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54              Desc Main
                                   Document      Page 26 of 28


 forever from asserting against the Debtors and their respective agents, employees, principals,

 members, officers, shareholders, representatives, financial advisors, accountants, attorneys, or

 employees and their respective assets and properties any other or further claims, obligations,

 suits, judgments, liens, encumbrances, damages, debts, rights, causes of action, and liabilities

 whatsoever arising on or prior to the Effective Date in any way relating to the Debtors, the

 conduct of the Debtors’ businesses or affairs, the Chapter 11 Case, or the Plan, including but not

 limited to all principal and accrued and unpaid interest on the debts of the Debtors based on any

 act or omission, transaction or other activity or security instrument or other agreement of any

 kind or nature occurring, arising or existing prior to the Effective Date, that was or could have

 been the subject of any Claim, whether or not Allowed; provided, however, that such release,

 waiver and discharge shall not apply in any respect to any acts or omission that are the result of

 fraud, gross negligence or willful misconduct by the Debtors from the Petition Date to the

 Effective Date.

        On and after the Effective Date, as to every Claim, every Holder of a Claim shall be

 precluded from asserting against the Debtors and his respective agents, employees, principals,

 officers, members, shareholders, representatives, financial advisors, accountants, attorneys or

 employees and its respective assets and/or properties any further Claim based on any document,

 instrument, act, omission, transaction or other activity of any kind or nature that occurred prior to

 the Effective Date.

        Pursuant to Bankruptcy Rule 9019, confirmation of the Plan shall constitute, and all

 consideration distributed under this Plan shall be in exchange for and in complete satisfaction,

 settlement, and release of and an injunction against, all as of the Effective Date, any and all

 Claims, demands, allegations or causes of action, against the Debtors and their respective agents,




                                                  26
Case 18-10752-VFP        Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54          Desc Main
                                   Document      Page 27 of 28


 representatives, officers, shareholders, members, employees, financial advisors, accountants,

 attorneys, or employees for any liability for actions taken or omitted to be taken in good faith

 under or in connection with the Plan or in connection with the Chapter 11 case or the operation

 of the Debtors during the pendency of the Chapter 11 case.

 C.     Modification of Plan

        The Proponent of the Plan may modify the Plan at any time before Confirmation.

 However, the Court may require a new disclosure statement or revoting on the Plan if Proponent

 modifies the Plan before Confirmation.

        The Proponent may also seek to modify the Plan at any time after Confirmation so long

 as (1) the Plan has not been substantially consummated and (2) the Court authorizes the proposed

 modification after notice and a hearing.

 D.     Revesting of Property in the Debtor

        Except as provided in Section IV.E. hereinafter, and except as provided elsewhere in the

 Plan, the Confirmation revests all of the property of the estates in the Debtors.

 E.     Modification of Plan

        The Proponents of the Plan may modify the Plan at any time before Confirmation.

 However, the Court may require a new disclosure statement or revoting on the Plan if Proponent

 modifies the Plan before Confirmation.

        The Proponents may also seek to modify the Plan at any time after Confirmation so long

 as (1) the Plan has not been substantially consummated and (2) the Court authorizes the proposed

 modification after notice and a hearing.




                                                  27
Case 18-10752-VFP          Doc 206     Filed 12/11/18 Entered 12/11/18 17:19:54           Desc Main
                                     Document      Page 28 of 28


 F.       Post-Confirmation Conversion/Dismissal

          A creditor or party in interest may bring a motion to convert or dismiss the case under §

 1112(b), after the Plan is confirmed, if there is a default in performing under the Plan. If the

 Court orders the case converted to Chapter 7 after the Plan is confirmed, then all property that

 had been property of the Chapter 11 estate, and that has not been disbursed pursuant to the

 Plan, will revest in the Chapter 7 estate, and the automatic stay will be reimposed upon the

 revested property only to the extent that relief from stay was not previously granted by the

 Court during this case.

 G.       Post-Confirmation Quarterly Fees

        Quarterly fees pursuant to 28 U.S.C. Section 1930 (a)(6) continue to be payable to the

 office of the United States trustee post-confirmation until such time as the case is converted

 dismissed, or closed pursuant to a final decree.


                                               McMANIMON, SCOTLAND
                                                & BAUMANN, LLC

                                               Counsel to William Focazio, MD, P.A. and Endo
                                               Surgical Center of North Jersey, P.C., Chapter 11
                                               Debtors and Debtors-in-Possession

                                               By:       /s/ Anthony Sodono, III
                                                          ANTHONY SODONO, III

                                                         /s/ William Focazio
                                                          WILLIAM FOCAZIO


 4830-4653-2994, v. 1




                                                    28
